Exhibit 16 August 22, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Madison Enterprises Group, Inc. File No. 333-142666 We have read the statements made by Madison Enterprises Group, Inc. which we understand will be filed with the Commission pursuant to Item 4.01 of the Form 8-K,as part of the Company’s Report on Form 8-K dated August 18, 2011. We agree with the statements concerning our firm in said Form 8-K. Very truly yours, /s/ Bernstein & Pinchuk, LLP Bernstein & Pinchuk, LLP August 22, 2011
